WHEELER, District Judge.
These are books of paper for children’s use in the German language, containing illuminated lithographic prints, not weighing 24 ounces each, and seem to come exactly within a clause of paragraph 400 of the act of July 24, 1897 (30 Stat. 188 [U. S. Comp. St. 1901, p. 1672]), under which they were assessed. Paragraph 502 (30 Stat. 196 [U. S. Comp. St. 1901, p. 1681]) puts “books and pamphlets printed exclusively in languages other than English” on the free list. Books in any language may contain these peculiar prints, and, when they do, they come quite specifically under *208that clause of paragraph 400 (30 Stat. 188 [U. S. Comp. St. 1901, p. 1672]), and are taken out of the free list. The illuminated lithographic prints in children’s books of this weight are what seem to be aimed at.
Decision affirmed.